significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division feb - ep ra kz re - company former parent salaried plan plan_of_reorganization dear this letter constitutes notice that the company’s request for a modification of the conditional waiver of the minimum_funding_standard for the hourly plan for the plan_year ending date that was granted in a ruling letter dated date has been approved accordingly conditions and of the funding waiver are replaced with the following conditions the bankruptcy court enters an order by date confirming the plan_of_reorganization _ the effective date of the plan_of_reorganization is no later than date your authorized representative agreed to these modifications in a letter dated date if any one of the conditions of the funding waiver as modified is not met the waiver for the plan_year ending date is retroactively null and void the bankruptcy court confirmed the plan_of_reorganization on date with the confirmed plan_of_reorganization in place the company has announced that it expects to emerge from chapter bankruptcy protection by date following the syndication and closing of exit financing facilities and satisfaction of other conditions including completing rights offerings closing of an investment agreement with investors and consummation of a global_settlement agreement with the former parent the company has represented that the funding waivers that the salaried and hourly plans have received are critical to the implementation of the plan_of_reorganization if the modifications that the company has requested are not approved the waivers would be rendered retroactively null and void if the company does not emerge from chapter bankruptcy protection on or before date the modifications agreed to by the company will extend the deadline for the company’s emergence from chapter bankruptcy protection to date in consideration of this extension the company will a replace certain letters of credit that it has provided to the salaried plan and the hourly plan as a condition of the funding waivers each plan received for the plan years ending date and b increase the value of the letter_of_credit held by the hourly plan by dollar_figure million by date this conditional waiver has been granted in accordance with sec_412 of the code and sec_303 of erisa the amount for which this conditional waiver has been granted is equal to the contributions that would otherwise be required to reduce the balance in the funding_standard_account to zero as of date your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the hourly plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to a profit sharing plan or any other retirement plans covering employees covered by the hourly plan maintained by the company to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the company covering employees covered by the hourly plan would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the manager to the - and to your authorized representative pursuant to a power_of_attorney on file in this office we suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule b if you require further assistance in this matter please contact at i sincerely yours i te d julianelle hoe ector employee_plans fos
